DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed in the Amendment (“Response”) on 7 January 2022  with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. However, Applicant’s arguments in the Response with respect to the rejection of claims 23, 38 and 42 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of United States Patent Application Publication No. 2014/0279541 A1 to Castrechini et al. (“Castrechini2”).
The McRO court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools and the specification gives no indication that the claimed could not have previously been automated.
As for Bascom, the court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. The present case is different: each of the elements whether individually or in combination are no more than generic computer components, and do not represent any computer functions beyond what processors typically perform and therefore do not provide significantly more, i.e., an inventive concept, to the claim. Utilizing a merchant terminal for receive info from a mobile device, determine information and then transmit a request to authorize to a remote server is no more than a generic usage of computer components to perform well-known mobile terminal payment functions at a POS. 
Further, as seen in ¶ 0017 of the Instant Specification (“Systems 110, 150, and/or 160 may include one or more computing devices (e.g., computer(s), server(s), etc.), memory storing data and/or software instructions (e.g., database(s), memory devices, etc.), and other known computing components”), the elements are viewed to be well-understood, routine and conventional.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-42 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 23-42 are directed to initiating a purchase transaction, establishing a wireless connection, receiving a token and transaction details, determining if the product is the restricted product and transmitting a request to authorize, which is considered an abstract idea.  Further, the claim(s) 

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claim is directed to a process and machine.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 38 recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
A computer-implemented method for authorizing transactions using payment tokens, comprising:
initiating, with a mobile device, a purchase transaction of a product;
establishing a wireless communications connection with the mobile device;
receiving, by the wireless communications connection, a mobile payment token from the mobile device, the mobile payment token being restricted to use for purchasing the product; 
receiving a transaction detail associated with the purchase transaction;
determining, based on the mobile payment token and the transaction detail, that the product is the product whose purchase the mobile payment token is restricted to; and 
transmitting, based on the determination that the product is the product whose purchase the mobile payment token is restricted to, to a second system remote from a first system, a request to authorize use of the mobile payment token, wherein the second system is configured to authorize use of the mobile payment token.
The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and certain methods of organizing human activity performed by generic computer components. That is, other than reciting “a mobile device,” and “a second system remote from a first system” nothing in the claim element precludes the step from practically being a method of organized human activity. For example, but for the “a mobile device,” and “a second system remote from a first system” language, “initiating… a purchase transaction of a product; establishing a wireless communications connection …; receiving… a mobile payment token…, the mobile payment token being restricted to use for purchasing the product; receiving a transaction detail associated with the purchase transaction; and transmitting, based on the determination that the product is the product whose purchase the mobile payment token is restricted to… a request to authorize use of the mobile payment token, … authorize use of the mobile payment token” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Further, “determining, based on the mobile payment token and the transaction detail, that the product is the product whose purchase the mobile payment token is restricted to” in the context of this claim encompasses mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – “a mobile device,” and “a second system remote from a first system”.  The “mobile device,” and “second system remote from a first system” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  

See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
“a mobile device,” and 
“a second system remote from a first system”.
 As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶ 0017 of the Instant Specification, the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27 and 31-42 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0025958 A1 to Calman (“Calman”) in view of United States Patent Application Publication No. 2014/0351147 A1 to Castrechini et al. (“Castrechini1”) and United States Patent Application Publication No. 2014/0279541 A1 to Castrechini et al. (“Castrechini2”).

As per claims 23, 38 and 42, the claimed subject matter that is met by Calman includes:
a first system for authorizing transactions using payment tokens, the first system comprising (Calman: Figs. 1 and 5): 
a contactless payment terminal (CPT) configured to receive wireless communications from a mobile device (Calman: ¶ 0059); 
at least one processor (Calman: Fig. 1, 40); and 

initiating, with the mobile device, a purchase transaction of a product (Calman: ¶¶ 0044 and 0059); 
establishing a wireless communications connection with the mobile device (Calman: ¶¶ 0044 and 0059); 
receiving, by the wireless communications connection, a mobile payment token from the mobile device, the mobile payment token being restricted (Calman: ¶¶ 0044 and 0059);  
determining, based on the mobile payment token and the transaction detail, restrictions (Calman: ¶¶ 0056, 0059 and 0060); and
transmitting, based on the determination, to a second system remote from the first system, a request to authorize use of the mobile payment token, wherein the second system is configured to authorize use of the mobile payment token device (Calman: ¶¶ 0037 and 0056).
Calman fails to specifically teach 1. ) receiving a transaction detail associated with the purchase transaction and 2.) the mobile payment token being restricted to use for purchasing the product. The Examiner provides Castrechini1 to teach and disclose claimed feature 1.
The claimed subject matter that is met by Castrechini1 includes:

Calman teaches a method and system for authorizing tokens. Castrechini1 teaches a comparable method and system for authorizing tokens that was improved in the same way as the claimed invention. Castrechini1 offers the embodiment of receiving a transaction detail associated with the purchase transaction. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific transaction detail as disclosed by Castrechini1 to the method and system for authorizing tokens as taught by Calman  for the predicted result of improved methods and systems for authorizing tokens. 
Calman and Castrechini1 fail to specifically teach 2.) the mobile payment token being restricted to use for purchasing the product. The Examiner provides Castrechini2 to teach and disclose claimed feature 2.
The claimed subject matter that is met by Castrechini2 includes:
determining, based on the mobile payment token and the transaction detail, that the product is the product whose purchase the mobile payment token is restricted to (Castrechini2: ¶¶ 0048 and 0051)
transmitting, based on the determination that the product is the product whose purchase the mobile payment token is restricted to (Castrechini2: ¶¶ 0048 and 0051)
Calman and Castrechini1 teach methods and systems for authorizing tokens. Castrechini2 teaches a comparable method and system for authorizing tokens that was improved in the same way as the claimed invention. Castrechini2 offers the embodiment of 

As per claims 24 and 39, the claimed subject matter that is met by Calman, Castrechini1 and Castrechini2 includes:
wherein the mobile payment token is further restricted to at least one of: a merchant, the product, a location, a time period, or a number of transactions associated with the mobile payment token (Calman: ¶¶ 0029 and 0054 and Castrechini2: ¶ 0048).
The motivation for combining the teachings of Calman, Castrechini1 and Castrechini2 are discussed in the rejection of claims 23 and 38, and are incorporated herein.
As per claims 25 and 40, the claimed subject matter that is met by Calman, Castrechini1 and Castrechini2 includes:
wherein determining that the product is the product whose purchase the mobile payment token is restricted to comprises comparing information included in the token to the transaction detail (Castrechini1: ¶¶ 0026, 0059 and 0062 and Castrechini2: ¶¶ 0048 and 0051).

As per claim 26, the claimed subject matter that is met by Calman, Castrechini1 and Castrechini2 includes:
wherein the transaction detail comprises stock keeping unit (SKU) information of the product (Castrechini1: ¶ 0059).
The motivation for combining the teachings of Calman, Castrechini1 and Castrechini2 are discussed in the rejection of claim 23, and are incorporated herein.
As per claim 27, the claimed subject matter that is met by Calman, Castrechini1 and Castrechini2 includes:
wherein the transaction detail is received in response to scanning a code on the product (Castrechini1: ¶ 0059).
The motivation for combining the teachings of Calman, Castrechini1 and Castrechini2 are discussed in the rejection of claim 23, and are incorporated herein.
As per claims 31 and 41, the claimed subject matter that is met by Calman, Castrechini1 and Castrechini2 includes:
establishing a wireless communications connection with the mobile device uses a first communications network (Calman: ¶ 0044); and

The motivation for combining the teachings of Calman, Castrechini1 and Castrechini2 are discussed in the rejection of claims 23 and 38, and are incorporated herein.
As per claim 32, the claimed subject matter that is met by Calman, Castrechini1 and Castrechini2 includes:
wherein the mobile payment token is configured by the second system (Calman: ¶ 0047).
The motivation for combining the teachings of Calman, Castrechini1 and Castrechini2 are discussed in the rejection of claim 23, and are incorporated herein.
As per claim 33, the claimed subject matter that is met by Calman, Castrechini1 and Castrechini2 includes:
wherein the request to authorize use of the mobile payment token comprises a request for a release of funds associated with the second system (Calman: ¶ 0032).
The motivation for combining the teachings of Calman, Castrechini1 and Castrechini2 are discussed in the rejection of claim 23, and are incorporated herein.
As per claim 34, the claimed subject matter that is met by Calman, Castrechini1 and Castrechini2 includes:

The motivation for combining the teachings of Calman, Castrechini1 and Castrechini2 are discussed in the rejection of claim 23, and are incorporated herein.
As per claim 35, the claimed subject matter that is met by Calman, Castrechini1 and Castrechini2 includes:
the authorization request includes authorization information from the mobile payment token (Calman: ¶ 0038); and
the authorization received from the second system is based on the authorization information (Calman: ¶ 0038).
The motivation for combining the teachings of Calman, Castrechini1 and Castrechini2 are discussed in the rejection of claim 23, and are incorporated herein.
As per claim 36, the claimed subject matter that is met by Calman, Castrechini1 and Castrechini2 includes:
wherein the mobile payment token represents a cash value (Calman: ¶ 0054).
The motivation for combining the teachings of Calman, Castrechini1 and Castrechini2 are discussed in the rejection of claim 23, and are incorporated herein.
As per claim 37, the claimed subject matter that is met by Calman, Castrechini1 and Castrechini2 includes:

The motivation for combining the teachings of Calman, Castrechini1 and Castrechini2 are discussed in the rejection of claim 23, and are incorporated herein.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Calman in view of Castrechini1 and Castrechini2 as applied in claim 23, and further in view of United States Patent Application Publication No. 2014/0067675 A1 to Leyva et al. (“Leyva”).
As per claim 28, Calman, Castrechini1 and Castrechini2 fail to specifically teach wherein the mobile payment token is obtained from a label affixed to the product. The Examiner provides Leyva to teach and disclose this claimed feature.
The claimed subject matter that is met by Leyva includes:
wherein the mobile payment token is obtained from a label affixed to the product (Leyva: ¶¶ 0049 and 0051).
Calman, Castrechini1 and Castrechini2 teach systems for authorizing tokens. Leyva teaches a comparable system for authorizing tokens that was improved in the same way as the claimed invention. Leyva offers the embodiment of wherein the mobile payment token is obtained from a label affixed to the product. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific token as disclosed by Leyva to the methods and systems for authorizing tokens as taught by Calman and Castrechini for the predicted result of improved methods and systems for authorizing tokens. No additional findings are seen to be necessary.
29, the claimed subject matter that is met by Calman, Castrechini1, Castrechini2 and Leyva includes:
wherein the label is a Quick Response (QR) code (Leyva: ¶¶ 0049 and 0051).
The motivation for combining the teachings of Calman, Castrechini1, Castrechini2 and Leyva are discussed in the rejection of claim 29, and are incorporated herein.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Calman in view of Castrechini1, Castrechini2 and Leyva as applied in claim 28, and further in view of United States Patent Application Publication No. 2013/0111208 A1 to Sabin et al. (“Sabin”).
As per claim 30, Calman, Castrechini1, Castrechini2 and Leyva fail to specifically teach wherein, prior to receiving the mobile payment token, the mobile payment token is obtained by the mobile device by decrypting the label. The Examiner provides Sabin to teach and disclose this claimed feature.
The claimed subject matter that is met by Sabin includes:
wherein, prior to receiving the mobile payment token, the mobile payment token is obtained by the mobile device by decrypting the label (Sabin: ¶¶ 0002 and 0038)
Calman, Castrechini1, Castrechini2 and Leyva teach mobile transaction systems. Sabin teaches a comparable mobile transaction system that was improved in the same way as the claimed invention. Sabin offers the embodiment of wherein, prior to receiving the mobile payment token, the mobile payment token is obtained by the mobile device by decrypting the label. One of ordinary skill in the art at the time the invention was made would have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/A. Hunter Wilder/Primary Examiner, Art Unit 3627